Title: To Thomas Jefferson from Cavelier fils, 24 July 1789
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 24 July 1789. It appears that TJ has not been able to respond to his appeal for procuring cargoes of wheat from North America for their citizens.—They have been obliged to send to London: their two deputies succeeded there in getting 10 to 11,000 bushels of wheat and 446 barrels of flour, which arrived yesterday in the ship Hudson, Capt. Robt. Folger, from Maryland.—This cargo interests him as mayor and as “chargé par M. Barkay, Consul General des etats-unis de l’amerique,” to give all services possible to “vos Nationaux,” which he has always done with zeal.—Capt. Folger intends to leave for New York soon after discharging the cargo. If TJ has any packets for America, he will forward them by Capt. Folger. He will take care to inform TJ of each ship’s arrival.
